October 24, 2007 Via Facsimile and U.S. Mail Mr. Jim B. Rosenberg Senior Assistant Chief Accountant Division of Corporation Finance United States Securities and Exchange Commission Mail Stop 6010 Washington, D.C. 20549 Re: Financial Industries Corporation Form 10-K for the Fiscal Year Ended December 31, 2006 Filed May 31, 2007 File 000-04690 Dear Mr. Rosenberg: Reference is made to your letter dated September 24, 2007 requesting additional information relating to our financial statements and related disclosures for our fiscal year ended December 31, 2006.Please note that we are still working on a response and expect to deliver the requested information no later than November 5, 2007. Please feel free to contact me with any questions regarding this matter.My direct phone number is 512-404-5510. Sincerely, /s/ Vincent L. Kasch Vincent L. Kasch Chief Financial Officer
